Title: Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 24 April 1816
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


          
            Poplar Forest Apr. 24. 16.
          
          I recieved, my dear friend, your letter covering the Constitution of for your Equinoctial republics, just as I was setting out for this place. I brought it with me, and have read it with great satisfaction. I suppose it well formed for those for whom it is intended, and the excellence of every government is it’s adaptation to the state of those to be governed by it. for us, it would not do. distinguishing between the structure of the government and the moral principles on which you prescribe it’s administration, with the latter we concur cordially, with the former we should not. we of the United States, you know are constitutionally & conscientiously Democrats. we consider society as one of the natural wants with which men are created man has been created; that he has been endowed with faculties and qualities to effect it’s satisfaction by concurrence of others having the same want; that when, by the exercise of these faculties, he has procured a state of society, it is one of his acquisitions which he has a right to regulate and controul, jointly indeed with all those who have concured in the procurement, whom he cannot exclude from it’s use or direction more than they him. we think experience has proved it safer, for the mass of individuals composing the society, to reserve to themselves personally the exercise of all rightful powers to which they are competent, and to delegate those to which they are not competent to deputies named, and removable for unfaithful conduct, by themselves immediately. hence, with us, the people (by which is meant the mass of individuals composing the society) being competent to judge of the facts occurring in ordinary life, they have retained the functions of judges of facts, under the name of jurors: but being unqualified for the management of affairs requiring intelligence above the common level, yet competent judges of human character, they chuse, for their management, representatives, some by themselves immediately, others by electors chosen by themselves. thus our President is chosen by ourselves, directly in practice, for we vote for A. as elector only on the condition he will vote for B. our representatives by ourselves immediately, our Senate and judges of law through electors chosen by ourselves. and we believe that this proximate choice and power of removal is the best security which experience has sanctioned for ensuring an honest conduct in the functionaries of the society. your three or four alembications have indeed a seducing appearance. we should concieve, primâ facie, that the last extract would be the pure alcohol of the substance, three or four times rectified. but in proportion as they are more and more sublimated, they are also farther & farther removed from the controul of the society; and the human character, we believe, requires in general constant and immediate controul, to prevent it’s being biassed from right by the seductions of self love. your process produces therefore a structure of government from which the fundamental principle of ours is excluded. you first set down as zeros all individuals not having lands, which are the greater number in every society of long standing. those holding lands are permitted to manage in person the small affairs of their commune or corporation, and to elect a deputy for the canton; in which election too every one’s vote is to be an unit, a plurality, or a fraction, in proportion to his landed possessions. the assemblies of Cantons then elect for the Districts; those of Districts for Circles; and those of Circles for the National assemblies. some of these highest councils too are in a considerable degree self-elected, the regency partially, the Judiciary entirely, and some are for life. whenever therefore an esprit de corps, or of party, gets possession of them, which experience shews to be inevitable, there are no means of breaking it up; for they will never elect but those of their own spirit. juries are allowed in criminal cases only. I acknolege myself strong in affection to our own form, yet both of us act and think from the same motive. we both consider the people as our children, & love them with parental affection. but you love them as infants whom you are afraid to trust without nurses; and I as adults whom I freely leave to self government. and you are right in the case referred to you; my criticism being built on a state of society not under your contemplation. it is in fact like a critique on Homer by the laws of the Drama.
          But when we come to the moral principles on which the government is to be administered, we come to what is proper for all conditions of society. I meet you there in all the benevolence & rectitude of your native character; and I love myself always most where I concur most with you. liberty, truth, probity, honor, are declared to be the four cardinal principles of your society. I believe with you that morality, compassion generosity are innate elements of the human construction; that there exists a right independant of force; that a right to property is founded in our natural wants, in the means with which we are endowed to satisfy these wants, and the right to what we acquire by those means without violating the similar rights of other sensible beings; that no one has a right to obstruct another, exercising his faculties innocently for the relief of sensibilities made a part of his nature; that justice is the fundamental law of society; that the majority, oppressing an individual is guilty of a crime, abuses it’s strength, and by acting on the law of the strongest breaks up the foundations of society; that action by the citizens in person, in affairs within their reach and competence, and in all others by representatives, chosen immediately, & removable, by themselves, constitutes the essence of a republic; that all governments are more or less republican in proportion as this principle enters more or less into their composition; and that a government by representation is capable of extension over a greater surface of country than one of any other form. these, my friend, are the essentials in which you & I agree; however, in our zeal for their maintenance, we may be perplexed & divaricate, as to the structure of society most likely to secure them.
          In the constitution of Spain, as proposed by the late Cortes there was a principle entirely new to me, and not noticed in yours, that no person, born after that day, should ever acquire the rights of citizenship until he could read and write. it is impossible sufficiently to estimate the wisdom of this provision. of all those which have been thought of for securing fidelity in the administration of the government, constant ralliance to the principles of the constitution, and progressive amendments with the progressive advances of the human mind, or changes in human affairs, it is the most effectual. enlighten the people generally, and tyranny and oppressions of body & mind will vanish like evil spirits at the dawn of day. altho’ I do not, with some enthusiasts, believe that the human condition will ever advance to such a state of perfection as that there shall no longer be pain or vice in the world, yet I believe it susceptible of much improvement, and, most of all, in matters of government and religion; and that the diffusion of knolege among the people is to be the instrument by which it is to be effected. the constitution of the Cortes had defects enough; but when I saw in it this amendatory provision, I was satisfied all would come right in time, under it’s salutary operation. no people have more need of a similar provision than those for whom you have felt so much interest. no mortal wishes them more success than I do. but if what I have heard of the ignorance & bigotry of the mass, be true, I doubt their capacity to understand and to support a free government; and fear that their emancipation from the foreign tyranny of Spain, will result in a military despotism at home. Palacios may be great; others may be great; but it is the multitude which possesses force; and wisdom must yield to that. for such a condition of society, the constitution you have devised is probably the best imaginable. it is certainly calculated to elicit the best talents; altho’ perhaps not well guarded against the egoism of it’s functionaries. but that egoism will be light in comparison with the pressure of a military despot, and his army of Janissaries. like Solon, to the Athenians, you have given to your Columbians, not the best possible government, but the best they can bear.by the bye, I wish you had called them the Columbian republics, to distinguish them from our American republics. theirs would be the most honorable name, and they best entitled to it: for Columbus discovered their continent, but never saw ours.
          To them liberty and happiness; to you the meed of wisdom & goodness in teaching them how to attain them, with the affectionate respect & friendship of
          Th: Jefferson
        